     Amy J. Oliver (Admitted pro hac vice)
 1
     Laurie E. Abbott (Admitted pro hac vice)
 2   Securities and Exchange Commission
     351 South West Temple, Suite 6.100
 3   Salt Lake City, UT 84101-1950
     Tel.: (801) 524-5796
 4
     olivera@sec.gov
     abbottla@sec.gov
 5
     Attorneys for Plaintiff
 6

 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9
      SECURITIES AND EXCHANGE                            Case No.: 2:19-cv-590-RFB-CWH
10    COMMISSION
11
                          Plaintiff,                          FINAL JUDGMENT AS TO
12   v.                                                   DEFENDANTS ALEXANDER BEVIL,
                                                            CHARLES CARY DAVIS, AND
13    ALEXANDER BEVIL, an individual;                          WILLIAM JAMES ROTH
      RICHARD MCCALL BOHNSACK, an
14
      individual; DANIEL THOMAS BROYLES, an
15    individual; CHARLES CARY DAVIS, an
      individual; WILLIAM JAMES ROTH, an
16    individual; GLENN JOSEPH STORY, an
17
      individual; and HAROLD WASSERMAN, an
      individual,
18
                          Defendants.
19

20

21          The Securities and Exchange Commission having filed a Complaint, and Defendants

22   Alexander Bevil, Charles Cary Davis, and William James Roth (collectively, “Defendants”)
23
     having entered a general appearance; consented to the Court’s jurisdiction over them and the
24
     subject matter of this action; consented to entry of this Final Judgment without admitting or
25

26
     denying the allegations of the Complaint (except as to jurisdiction and except as otherwise

27   provided herein in paragraph VIII); waived findings of fact and conclusions of law; and waived
28   any right to appeal from this Final Judgment:



                                                     1
                                                      I.
 1

 2          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants are

 3   permanently restrained and enjoined from violating, directly or indirectly, Section 15(a)(1) of the
 4
     Exchange Act [15 U.S.C. § 78o(a)(1)] by making use of the mails or any means or
 5
     instrumentality of interstate commerce to effect transactions in or induce or attempt to induce the
 6

 7
     purchase or sale of securities while they, or anyone hired by them to effect transactions in or

 8   induce or attempt to induce the purchase or sale of securities, are not registered with the
 9   Commission as a broker or dealer or while they, or anyone hired by them to effect transactions in
10
     or induce or attempt to induce the purchase or sale of securities, are not associated with an entity
11
     registered with the Commission as a broker or dealer.
12

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

14   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
15
     receive actual notice of this Final Judgment by personal service or otherwise: (a) the officers,
16
     agents, servants, employees, and attorneys of any of the Defendants; and (b) other persons in
17
     active concert or participation with any of the Defendants or with anyone described in (a).
18

19                                                    II.

20          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants are
21
     permanently restrained and enjoined from violating Section 5 of the Securities Act of 1933
22
     (“Securities Act”) [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any applicable
23
     exemption:
24

25                  (a)     unless a registration statement is in effect as to a security, making use of

26                          any means or instruments of transportation or communication in interstate
27

28




                                                      2
                            commerce or of the mails to sell such security through the use or medium
 1

 2                          of any prospectus or otherwise;

 3                  (b)     unless a registration statement is in effect as to a security, carrying or
 4
                            causing to be carried through the mails or in interstate commerce, by any
 5
                            means or instruments of transportation, any such security for the purpose
 6

 7
                            of sale or for delivery after sale, or;

 8                  (c)     making use of any means or instruments of transportation or
 9                          communication in interstate commerce or of the mails to offer to sell or
10
                            offer to buy through the use or medium of any prospectus or otherwise any
11
                            security, unless a registration statement has been filed with the
12

13                          Commission as to such security, or while the registration statement is the

14                          subject of a refusal order or stop order or (prior to the effective date of the
15
                            registration statement) any public proceeding or examination under
16
                            Section 8 of the Securities Act [15 U.S.C. § 77h].
17
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
18

19   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

20   receive actual notice of this Final Judgment by personal service or otherwise: (a) the officers,
21
     agents, servants, employees, and attorneys of any of the Defendants; and (b) other persons in
22
     active concert or participation with any of the Defendants or with anyone described in (a).
23
                                                       III.
24

25          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

26   Defendants Bevil and Roth are permanently restrained and enjoined from violating Section
27
     17(a)(2) of the Securities Act [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use
28




                                                        3
     of any means or instruments of transportation or communication in interstate commerce or by
 1

 2   use of the mails, directly or indirectly, to obtain money or property by means of any untrue

 3   statement of a material fact or any omission of a material fact necessary in order to make the
 4
     statements made, in light of the circumstances under which they were made, not misleading.
 5
             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
 6

 7
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 8   receive actual notice of this Final Judgment by personal service or otherwise: (a) the officers,
 9   agents, servants, employees, and attorneys of Defendants Bevil and/or Roth; and (b) other
10
     persons in active concert or participation with Defendants Bevil and/or Roth or with anyone
11
     described in (a).
12

13                                                   IV.

14           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants are
15
     permanently restrained and enjoined from directly or indirectly, including, but not limited to,
16
     through any entity owned or controlled by any of them soliciting any person or entity to purchase
17
     or sell any security.
18

19           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

20   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
21
     receive actual notice of this Final Judgment by personal service or otherwise: (a) the officers,
22
     agents, servants, employees, and attorneys of any of the Defendants and (b) other persons in
23
     active concert or participation with any of the Defendants or with anyone described in (a).
24

25                                                   V.

26           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
27
     Defendants Bevil and Roth are permanently barred from participating in an offering of penny
28




                                                      4
     stock, including engaging in activities with a broker, dealer, or issuer for purposes of issuing,
 1

 2   trading, or inducing or attempting to induce the purchase or sale of any penny stock. A penny

 3   stock being any equity security that has a price of less than five dollars, except as provided in
 4
     Exchange Act Rule 3a51-1 [17 C.F.R. § 240.3a51-1].
 5
                                                      VI.
 6

 7
     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that:

 8          (a)     Defendant Bevil is liable for disgorgement of $45,295.92, representing profits
 9                  gained as a result of the conduct alleged in the Complaint, together with
10
                    prejudgment interest thereon in the amount of $1,839.19;
11
            (b)     Defendant Davis is liable for disgorgement of $90,000.00, representing profits
12

13                  gained as a result of the conduct alleged in the Complaint, together with

14                  prejudgment interest thereon in the amount of $3,654.37;
15
            (c)     Defendant Roth is liable for disgorgement of $144,325.00, representing profits
16
                    gained as a result of the conduct alleged in the Complaint, together with
17
                    prejudgment interest thereon in the amount of $5,860.17;
18

19          (d)     Defendant Bevil is liable for a civil penalty in the amount of $22,000.00 pursuant

20                  to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of
21
                    the Exchange Act [15 U.S.C. § 78u(d)(3)];
22
            (e)     Defendant Davis is liable for a civil penalty in the amount of $45,000.00 pursuant
23
                    to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of
24

25                  the Exchange Act [15 U.S.C. § 78u(d)(3)]; and,

26

27

28




                                                       5
            (f)     Defendant Roth is liable for a civil penalty in the amount of $65,000.00 pursuant
 1

 2                  to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of

 3                  the Exchange Act [15 U.S.C. § 78u(d)(3)].
 4
            Defendants shall satisfy their obligation by paying, as set forth above, to the Securities
 5
     and Exchange Commission within 14 days after entry of this Final Judgment.
 6

 7
            Defendants may transmit payment electronically to the Commission, which will provide

 8   detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
 9   from a bank account via Pay.gov through the SEC website at
10
     http://www.sec.gov/about/offices/ofm.htm. Defendants may also pay by certified check, bank
11
     cashier’s check, or United States postal money order payable to the Securities and Exchange
12

13   Commission, which shall be delivered or mailed to

14                          Enterprise Services Center
                            Accounts Receivable Branch
15
                            6500 South MacArthur Boulevard
16                          Oklahoma City, OK 73169

17   and shall be accompanied by a letter identifying the case title, civil action number, and name of
18
     this Court; the Defendant’s name, as identified a defendant in this action; and specifying that
19
     payment is made pursuant to this Final Judgment.
20
            Defendants shall simultaneously transmit photocopies of evidence of payment and case
21

22   identifying information to the Commission’s counsel in this action. By making such payment,

23   Defendants relinquishes all legal and equitable right, title, and interest in such funds and no part
24
     of the funds shall be returned to any Defendants.
25
            The Commission may enforce the Court’s judgment for disgorgement and prejudgment
26

27
     interest by moving for civil contempt (and/or through other collection procedures authorized by

28   law) at any time after 14 days following entry of this Final Judgment. Defendants shall pay post




                                                       6
     judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961. The Commission
 1

 2   shall hold the funds, together with any interest and income earned thereon (collectively, the

 3   “Fund”), pending further order of the Court.
 4
            The Commission may propose a plan to distribute the Fund subject to the Court’s
 5
     approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund
 6

 7
     provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain

 8   jurisdiction over the administration of any distribution of the Fund. If the Commission staff
 9   determines that the Fund will not be distributed, the Commission shall send the funds paid
10
     pursuant to this Final Judgment to the United States Treasury.
11
            Regardless of whether any such Fair Fund distribution is made, amounts ordered to be
12

13   paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the

14   government for all purposes, including all tax purposes. To preserve the deterrent effect of the
15
     civil penalty, Defendants shall not, after offset or reduction of any award of compensatory
16
     damages in any Related Investor Action based on Defendants’ payment of disgorgement in this
17
     action, argue that they are entitled to, nor shall they further benefit by, offset or reduction of such
18

19   compensatory damages award by the amount of any part of any of the Defendants’ payment of a

20   civil penalty in this action (“Penalty Offset”). If the court in any Related Investor Action grants
21
     such a Penalty Offset, Defendants shall, within 30 days after entry of a final order granting the
22
     Penalty Offset, notify the Commission’s counsel in this action and pay the amount of the Penalty
23
     Offset to the United States Treasury or to a Fair Fund, as the Commission directs. Such a
24

25   payment shall not be deemed an additional civil penalty and shall not be deemed to change the

26   amount of the civil penalty imposed in this Judgment. For purposes of this paragraph, a “Related
27
     Investor Action” means a private damages action brought against any of the Defendants by or on
28




                                                        7
     behalf of one or more investors based on substantially the same facts as alleged in the Complaint
 1

 2   in this action.

 3                                                   VII.
 4
             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consents of the
 5
     Defendants are incorporated herein with the same force and effect as if fully set forth herein, and
 6

 7
     that Defendants shall comply with all of the undertakings and agreements set forth therein.

 8                                                  VIII.
 9           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes
10
     of exceptions to discharge set forth in Section 523 of the Bankruptcy Code [11 U.S.C. § 523], the
11
     allegations in the complaint are true and admitted by Defendants, and further, any debt for
12

13   disgorgement, prejudgment interest, civil penalty or other amounts due by Defendants under this

14   Final Judgment or any other judgment, order, consent order, decree or settlement agreement
15
     entered in connection with this proceeding, is a debt for the violation by Defendants of the
16
     federal securities laws or any regulation or order issued under such laws, as set forth in Section
17
     523(a)(19) of the Bankruptcy Code [11 U.S.C. § 523(a)(19)].
18

19                                                   IX.

20           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain
21
     jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.
22
                                                      X.
23
             There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil
24

25   Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

26
             May 21
     Dated: ______________, 2019.
27                                                 ____________________________________
28
                                                   RICHARD F. BOULWARE, II
                                                   UNITED STATES DISTRICT JUDGE



                                                      8
